Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The searched and cited art teaches it is known in the art to segment sections of text and to fragment them based on segments in order to identify a best combination for a fragment as a best translation for output. The independent claims currently distinguish from the searched and cited by combining what is known and to further incorporate an identification of a plurality of combinations where each combination includes a probe for a third-party translation engine (the probe having a highest semantic similarity of each segment of the input text (as predicted by a Siamese RNN) and the probe being a correct translation of the fragment), such that each fragment is applied to each of the combinations of the probe and the third party translation engine. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.